Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 2, 1998 (People v McCloud, 247 AD2d 409), affirming a judgment of the Supreme Court, Queens County, rendered April 15, 1996.
*409Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Ritter, J.P., S. Miller, Friedmann and Luciano, JJ., concur.